AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                     Pagel of 1



                                      UNITED STATES DISTRICT COURT
                                                  SOUTHERN DISTRICT OF CALIFORNIA

                      United States of America                                                  JUDGMENT IN A CRIMINAL CASE
                                        v.                                                      (For Offenses Committed On or After November 1, 1987)


                        Daniel Valdez-Salcedo                                                   Case Number: 3:20-mj-20485




REGISTRATION NO. 94771298
                                                                                                                                  MAR O3 2020
THE DEFENDANT:
   pleaded guilty to count(s) --=-1::..o::..f::..C::..o::..m:Ep::..la=i=nt:___ _ _ _ _ _ _ _ _ _~::-::?c§~·~i·1:,:¥-~i'ii1'-i-R\!'ii'fC:1;,.-r:fco~u:'ii-ReeT)f'i1'<1aj
 1:8:1
                                                                                                 SOUTHEf<ri lllSiRI ' 1                    ,_,, DEPUTY
 D was found guilty to count(s)
   after a plea of not guilty.
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                      Nature of Offense                                                                               Count Number(s)
8:1325                               ILLEGAL ENTRY (Misdemeanor)                                                                     I

 •       The defendant has been found not guilty on count(s) - - - - - - - - - - - - - - - - - - ' - . : _ _ _
 •       Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of: _

                                 •    TIME SERVED                                        D _ _ _ _ _ _ _ _ _ days

 1:8:1 Assessment: $10 WAIVED IZI Fine: WAIVED
 1:8:1 .Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 •      Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                           Tuesday, March 3, 2020
                                                                                           Date of Imposition of Sentence


Received - - ' - - - - ' - - - - - -
               DUSM                                                                        lli!iliit::WCK
                                                                                            UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                                            3 :20-mj-20485
